        Case 1:20-cv-00410-RDM Document 13-9 Filed 03/16/20 Page 1 of 4




      Transcript of Audio Recording Entitled "2019-5-15 Conversation Record EO Results"

ATTENDEE: The commander, he explained we just can't get out in front of our clients and
discussing [unclear 00:00:10] decision. I know it's been very difficult for you, and I understand
your frustration with this entire process. So, again, my apologies, but at this point, we're going
to provide you with the investigation. And we can be open about the entire affair.
Also, I just want to tell you that I'm sorry you had to go through everything you went through,
because right up front, we are substantiating that you suffered discrimination at [unclear
00:00:42].

We believe what you and Captain Ashley [phonetic] alleged, and that will be substantiated.
We're sorry you had to go through that. It's inappropriate that that would be happening in this
day and age in our Navy, and that also explains, though, what's been going on behind the
[unclear 00:01:02] because everybody who's looking at this has been aghast at what was
substantiated and what was found by our investigator. And in this day and age, nobody should
have to go through what you guys went through. It's just inappropriate.

And what has been going on since we last contacted you, when we thought we were primed
and ready to go, because of the media attention and the congressional attention that this has
gotten, Air Boss owed it to his superiors to reach up and let them know it was coming. So this
was pushed all the way up to the Chief of Naval Operations. So you know there's a very interest
in this investigation, and that's why we had to hold off, because the investigation was sent up
to him so he could personally review the investigation. And he himself actually is going to be
directing sweeping after actions for naval aviation as a result of this.

So a lot of what's been going on behind the scenes, since we had four-stars, the highest level of
the Navy looking at this and basically trying to say what can we do to keep this from happening
again. You know, it's just a daunting problem, racism in our country, racism within the ranks,
but again, we want to attack it and see what we can do to try to make sure that the future
pilots and present pilots don't go through what you went through.

So, anyway, that's just a little background. There are sweeping corrective actions that the Air
Boss will be directing, starting with directing administrative actions to be taken against the CO
and XO of the VFA-106—or former CO and XO and against the instructor pilots. That will
happen at lower echelons. We can't direct what to do. Otherwise, we [unclear 00:02:55], but
he's directed that some action be taken.

The Air Boss is directing Chief of Naval Air Training to formalize the call sign process and create
regulate standards across the board for the assignment of call signs. Every squadron in the
Navy is now going to be required to have the XO formally sign of on the assignment of all call
signs, and the call signs must be based on written criteria and obviously should not be racially,
gender, or any other manner discriminatory.




                                     Plaintiff's Exhibit 9                                   1 of 4
        Case 1:20-cv-00410-RDM Document 13-9 Filed 03/16/20 Page 2 of 4




VFA-106 is going to receive targeted social media and equal opportunity training for the entire
unit, but beyond that, we're going beyond that squadron. And that's one of the things we
found is that while, you know, you and Captain Ashley were the named complainants, you're
not the only people who suffered this discrimination. We have at least five pilots who also had
racially discriminatory call signs. So we are hiring—Naval Aviation is going to hire an expert in
unconscious bias and stereotype threat. Every CXO, PTO, and sitting commander in the Navy is
going to have to go through this Fortune 500-level unconscious bias and stereotype threat
training.

As part of that—and, again, Commander in Chief alluded to this yesterday. It's totally up to
you. I mean, you might not want to have anything to do with this anymore, but the Air Boss is
going to want to invite your assistance in developing that training, because obviously this has
been triggered by your complaints. And what we're trying to do is just trying to keep what you
went through from happening again, if that's possible, and hopefully, it is.

Beyond that, CNO and Air Boss flew to Washington, D.C., 2 weeks ago. He had a sit-down with
the CNO, and the conversation was about this investigation. CNO is directing an assessment of
inclusion and belonging in all of Naval Aviation. The plan is to hire an outside entity to come in
and drill down and do an across-the-board assessment of inclusion in Naval Aviation. Do our
African American aviators—do they feel like they belong? If they don't, why? And try to come
up with a plan to create a task force to attack that. That's another thing that we're—we're
developing that plan, but I believe the Air Boss is going to want to invite you to assist. And,
again, you don't have to answer that at this point. I mean, that's something—that's one of the
reasons he wanted to talk to you.

And, again, I'm sorry about the plan of not wanting to provide you with the investigation until
we talk to you, but that there's two good reasons for that. The one is that once the
investigation has been delivered to you and Captain Ashley, they're now releasable to the
press. Air Boss did want to have a chance to talk to you before all of this goes public, but I
understand it's been too long. And there's no reason to wait anymore. That's why we're going
to give you the investigation now.

And then, finally, as far as the findings go, again, Air Boss found that racial discrimination took
place. He did not find that Admiral Lindsey himself, who made the [unclear 00:06:17] decision,
that his decision was racially discriminatory or that it was based upon any kind of racial bias,
and you'll see that in the investigation.

So, anyway, that's a quick summary. That's a lot of information, and I just want to know what—
you probably have some questions. You're going to have more questions. We're here to
answer them for you once you get the investigation, but do you have any questions for us right
now?

LT COURTLAND SAVAGE: At this time, not right now. I just want to take it all in and just kind of
look at the investigation paper, and I'll reach out back to you if I have any questions.



                                     Plaintiff's Exhibit 9                                   2 of 4
        Case 1:20-cv-00410-RDM Document 13-9 Filed 03/16/20 Page 3 of 4




ATTENDEE: Okay. I got it, and another thing, as you mull this over—and again, we're all just
brainstorming at this point about how we're going to move forward. I mean, there's specific
directions. We already have identified an expert who we're going to do the unconscious bias
training, but we did see the CBS piece recently about your nonprofit, Flying for the Culture, and
one thing we were thinking about is if you were willing to work for us, if there's some way we
can partner with that program, because I thought that was a very moving piece, and it seems
like a fantastic idea. But, again, these are not things that are legal until we create the task
force. These are just notions that we have as we develop and move forward.

So, anyway, I'm glad that, you know, we can finally talk about this. We're at your disposal, if
you have any questions, and if you don't have any questions right now, we're going to—we're
going to forward that via email, a PDF—oh, sorry. One more thing. You'll notice that when you
get the report, because of the Privacy Act, you're going to see a lot of redactions. We can't
name, you know, the subjects of the investigation. You'll see your name in your copy.

Also, when the Air Boss does his review of the investigation, he approves or disapproves
different findings. So that means he disapproves, get redacted, so you'll notice that when you
see the investigation. That's also that when this goes public, you have to protect the privacy of
all involved.

LT COURTLAND SAVAGE: Okay.

ATTENDEE: So you'll see that when you get the investigation report.

So if there's no further questions, we'll just get you that report.

LT COURTLAND SAVAGE: All right. I do have one question. Who is your point of contact?

ATTENDEE: Oh, point of contact for the investigation will remain Commander Key [phonetic].

LT COURTLAND SAVAGE: Okay, got it. Well, I'll just take this all in and contact Commander Key
with any questions I may have in the future.

ATTENDEE: Okay. You should have my phone number on the bottom of all my emails. That's
my direct line.

LT COURTLAND SAVAGE: Okay. Yes, sir. I do have it.

ATTENDEE: Okay, perfect. Okay. So, anyway, we'll get that to you probably within the next
few minutes. Okay. So you'll have it this morning. All right. Well, thank you very much, Mr.
Savage.

LT COURTLAND SAVAGE: All right. Thank you.




                                      Plaintiff's Exhibit 9                                3 of 4
       Case 1:20-cv-00410-RDM Document 13-9 Filed 03/16/20 Page 4 of 4




ATTENDEE: Have a great day.

LT COURTLAND SAVAGE: Bye-bye.




                                Plaintiff's Exhibit 9                    4 of 4
